Citation Nr: 1241507	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  10-34 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to service connection for a left knee disorder.  

2. Entitlement to an initial compensable evaluation for the service-connected dyshidrotic eczema of the feet.  

3. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, depression and panic disorder with agoraphobia.  


REPRESENTATION

Veteran represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to June 1980.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In her VA Form 9, Appeal to Board of Veterans' Appeals, received in July 2010, the Veteran indicated that she wanted a hearing before the Board at the RO.  However, in a statement submitted in September 2011 her representative indicated that she did not wish to appear at a hearing.  The Veteran's hearing request is deemed withdrawn and the Board will proceed with its review on the present record.  See 38 C.F.R. § 20.702(e).  

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court of Appeals for Veterans Claims (Court) held that the scope of a claim should be construed based on the reasonable expectations of a non-expert, self-represented claimant, and the evidence developed during the claims process.  In short, the essential requirements of any claim, whether formal or informal, are (1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  In the Veteran's case, the clinical record reflects diagnoses of various mental health disorders.  Hence, the Board has accordingly characterized the issue on appeal to encompass consideration of alternative psychiatric diagnoses.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

The issues of entitlement to an initial compensable evaluation for the service-connected dyshidrotic eczema of the feet, and for service connection for an acquired psychiatric disorder, to include PTSD, anxiety, depression and panic disorder with agoraphobia are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

There is no lay or clinical evidence to show that the Veteran's in-service left knee strain resulted in chronic disability of the left knee.  


CONCLUSION OF LAW

The criteria for service connection for left knee disability are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision the Board finds that although there is a recorded incident of a left knee strain during active service, the preponderance of the evidence shows that there is no current disability of the left knee related to that incident.  Accordingly, the claim for service connection for a left knee disorder is denied.  
 
The Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").  

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

Duties to Assist and Notify

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).  

VCAA letters dated in May 2008, April 2009 and July 2009, explained the evidence necessary to substantiate the claim for service connection, and informed the Veteran of hers and VA's respective duties for obtaining evidence.  The May 2008 pre-adjudication letter also explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-491 (2006).  

Accordingly, prejudicial error in the timing or content of VCAA notice has not been established and any error is not outcome determinative.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency).  

Further, if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome by the following: (1) based on the communications sent to the Veteran over the course of this appeal, she clearly has actual knowledge of the evidence she is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to her by VA, it is reasonable to expect that she understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

VA has a duty to assist veterans in obtaining evidence necessary to substantiate their claims.  The claims file contains in-service and post-service medical treatment records, Social Security Administration (SSA) records, and various lay statements from the Veteran and her fellow former service members.  

The Veteran was not provided a VA medical examination and opinion to assess the current nature and etiology of her claimed left knee disorder.  However, VA need not conduct an examination with respect to this claim on appeal, as information and evidence of record contains sufficient competent medical evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  

The Board finds that no VA examination is necessary in order to decide this claim because credible medical evidence or lay statements sufficient to establish a continuity of symptomatology or treatment since service has not been presented.  38 U.S.C.A. § 5103A; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran submitted a VA Form 21-4138, Statement in Support of Claim, received in March 2009, in which she identified treatment at the Madison, Wisconsin and the Janesville, Wisconsin VA Medical Centers (VAMCs).  She also identified hospitalization in the 1980's at a Lakeside, Illinois hospital, which has been construed by the RO to be a VAMC.  In June 2009, the RO issued a Formal Finding on the Unavailability of Treatment Records from the Lakeside VA Facility for a Hospitalization in the 1980's.  Upon further scrutiny of the March 2009 statement, the Board finds that the Veteran did not identify a Lakeside, Illinois VAMC in the March 2009 statement, but instead identified a private Lakeside hospital.  Records for psychiatric treatment at that hospital will be obtained on remand.  Also, in April 2009 the Veteran identified private treatment at the Jackson Park Hospital and Medical Center, and by "Dr. Kenneth Dorherty;" however, attempts to obtain records from these providers were unsuccessful, and the Veteran was notified of this.  

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the claim on appeal.  She has been given ample opportunity to present evidence and argument in support of her claim.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of these issues have been obtained and the case is ready for appellate review.  The Board additionally finds that general due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2012).  

Merits of the Claim-Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

There must be objective indications of chronic disability, and this includes "signs" in the medical sense of objective evidence perceptible to an examining physician and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  A disability is considered chronic if it has existed for six months or more, even if exhibiting intermittent episodes of improvement and worsening throughout that six-month period.  38 C.F.R. § 3.317(a)(4).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In her VA Form 21-526, Veteran's Application for Compensation or Pension, received in January 2008, filed approximately 28 years after her separation from active service, the Veteran claimed that she had a left knee condition that had its onset in June 1976, one month after she entered military service.  Although not dispositive, a lengthy period without complaint or treatment is considered evidence that there has not been a continuity of symptomatology and weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Since filing her claim for service connection, the Veteran has not provided further lay statement in support of her claim, or medical evidence to establish that she has any diagnosis of or treatment for a chronic left knee disorder.  In fact, she has not identified any subjective symptoms associated with a left knee disorder.  Also, the post-service clinical record does not reveal any complaint of, findings of, or treatment for the left knee.  

The service treatment records show a single instance of treatment for the left knee in June 1976, when the Veteran complained of pain in the medial aspect of the left knee after reportedly twisting it.  She was diagnosed with an impression of a strained left knee.  The Board notes that on Report of Medical History, dated in December 1975, for the purpose of enlistment, the Veteran indicated that she had "swollen or painful joints," and it was noted that she had a swollen right knee two weeks previously due to an unknown cause.  On a concurrent Report of Medical Examination, the Veteran was noted to have soft tissue defect in the anterior tibial area on X-ray testing, with results that were otherwise negative.  On a June 1980 Report of Medical History for the purpose of separation, the Veteran indicated that she had "swollen or painful joints."  However, the concurrent Report of Medical Examination did not show that she had any left knee pathology.  The remaining service treatment records do not reflect any complaints of, findings of, or treatment for a left knee disorder.  

These records are highly probative, as they are contained in medical records that were generated with a view towards ascertaining the Veteran's then-state of physical fitness; and are akin to statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).  

Without competent evidence of a current disability of a left knee disorder, service connection cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Court stated "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability," and held "[i]n the absence of proof of a present disability[,] there can be no valid claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

Even if the Board were to take the Veteran's initial claim as evidence of a current disability (see Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses)), most critically, the third element of a service connection claim, a nexus, has not been satisfied.  Hickson, 12 Vet. App. at 253.  The preponderance of the competent (i.e., informed and explained) medical evidence of record does not indicate that there is any current diagnosis of a chronic left knee disorder that had its onset during a period of the Veteran's military service.  

In sum, the Board finds that although the Veteran states that she currently has a left knee disability that is the result of military service, she has no current diagnosed disability and the record does not otherwise show objective manifestations of any chronic disability that are related to military service.  Without a currently diagnosed disability of a left knee disorder, or evidence of a nexus linking a left knee disorder to the single instance of treatment for a left knee strain in service, service connection must be denied.  As the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  


ORDER

Entitlement to service-connection for a left knee disorder is denied.  


REMAND

The Veteran contends that her skin disability is more severe than reflected by the noncompensable (0 percent) initial evaluation assigned.  Her dyshidrotic eczema of the feet is currently evaluated as noncompensable under the diagnostic criteria for dermatitis or eczema.  38 C.F.R. § 4.118, Diagnostic Code 7806 (prior to October 23, 2008).  

Diagnostic Code 7806 directs that, for dermatitis or eczema, when the disorder covers less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and no more than topical therapy is required during the past 12- month period, a 0 percent rating is assigned.  A 10 percent rating is assigned when at least 5 percent, but less than 20 percent of the entire body is covered; or at least 5 percent, but less than 20 percent of exposed areas are affected; or intermittent systemic therapy, such as corticosteroids / other immunosuppressive drugs, are required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted for dermatitis or eczema, affecting 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or for dermatitis or eczema that requires systemic therapy, such as corticosteroids or other immunosuppressive drugs, for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent disability rating is assigned for dermatitis or eczema, affecting more than 40 percent of the entire body or more than 40 percent of exposed areas, or for dermatitis or eczema that requires constant or near-constant systemic therapy, such as corticosteroids or other immunosuppressive drugs, during the past 12-month period.  Diagnostic Code 7806 also directs that dermatitis or eczema should be rated as disfigurement of the head, face, or neck (DC 7800) or scars (DC's 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7806 (prior to October 23, 2012).  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The September 2009 VA examination report reflects review of the claims file, examination of the Veteran, and description and evaluation of the feet.  However, the examination findings are not sufficient for proper application of the relevant rating criteria for evaluating the skin and are inadequate for the purpose of adjudication.  Specifically, the examiner provided a thorough foot examination, but provided little discussion or description of the Veteran's skin disability.  Also, the examiner failed to take measurements or evaluate how much of the body and exposed areas were affected by the skin disability.  Therefore, the claim must be remanded for a new medical examination as the September 2009 VA skin diseases examination is inadequate.  38 C.F.R. § 3.159(c)(4); Barr, 21 Vet. App. 303 (2007).  

The service treatment records show that on entrance examination in December 1975, the Veteran was diagnosed with anxiety.  The report indicates that the Veteran described symptoms of mild anxiety, but she was not found to have anxiety reaction.  In December 1976, she was treated for depression due to work place, community and living facility.  She was deemed qualified for military service.  In March 1977, she was observed to be "pretty depressed" and was diagnosed with situational depression; and in April 1977, she reported that she was not happy with her job and environment, and was again diagnosed with situational depression.  It was noted that the Veteran might have benefited from supportive counseling at that time.  Post-service, the clinical record indicates that the Veteran has been diagnosed with and treated for various psychiatric disorders, to include PTSD, anxiety, depression and panic disorder with agoraphobia.  

On VA mental disorders examination in September 2009, the examiner noted that the Veteran had some anxiety at the time of her enlistment in December 1975.  The Veteran was ultimately diagnosed with panic disorder with agoraphobia, chronic, moderate to severe.   The examiner opined that the Veteran did not have a diagnosis of current depression, although she endorsed some situational symptoms of depression related to non-military stressors.  The examiner indicated that the Veteran's diagnosed panic disorder with agoraphobia was less likely than not related to her time in the military.  The examiner concluded that the Veteran had no mental disorder that was considered to be at least as likely as not related to her military service.  However, the examiner failed to provide an opinion regarding any possible aggravation of the noted preexisting psychiatric disorder.  

With regard to the theory of aggravation of a pre-existing condition, a veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111 (West 2002); VAOGCPREC 3-2003.  A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. 
§ 1153 (West 2002); 38 C.F.R. § 3.306 (2012).  

In VAOGCPREC 3-2003, VA's General Counsel determined that the presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service and that it was not aggravated by service.  The General Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear the burden of showing the absence of aggravation in order to rebut the presumption of sound condition.  See Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004); Cotant v. Principi, 17 Vet. App. 116 (2003).  

The Board does not have sufficient medical evidence to ascertain whether the Veteran's acquired psychiatric disorder clearly and unmistakably existed prior to service and was not aggravated by service.  Thus, a VA examination is required.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), see also Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991) the Board may not make use of its own unsubstantiated medical conclusions); 38 U.S.C.A. § 5103A(d).  On remand, the Veteran must be schedule for another VA examination so that an opinion regarding aggravation of a pre-existing condition may be rendered.  

Also, the Board observes that the clinical record indicates diagnosis of PTSD.  The Veteran has not been provided with notification of the requirements for filing and the evidence necessary to establish a claim for PTSD, nor has she been provided with a PTSD questionnaire or similar stressor development document.  This notice must be provided on remand.  

In addition, the Board observes that the record on appeal may be incomplete.  The Veteran identified treatment by the "Chicago Lakeside Hospital" for her psychiatric disorder in a statement received in March 2009.  However the RO has failed to attempt to obtain these records.  As part of its duty to assist, VA should attempt to secure any additional, relevant private treatment records the Veteran adequately identifies.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1).  

Finally, as noted, the Veteran receives ongoing treatment at the Madison, Wisconsin and Janesville, Wisconsin VAMCs.  VA treatment records from these facilities, dated to 2010, have been associated with the record.  Prior to arranging for the Veteran to undergo any examination, the VA should obtain and associate with the claims file all outstanding VA medical records dated from 2010 to the present.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As noted, the electronic Virtual VA records file was reviewed and did not reveal any VA treatment records pertinent to this appeal.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must send the Veteran additional correspondence providing notification of the provisions pertaining to the types of evidence needed to substantiate a claim for service connection for PTSD.  The RO/AMC must provide the Veteran with a PTSD questionnaire or similar military stressor development document that will allow her the opportunity to provide evidence or information that pertains to the process of stressor verification.  All verification of any identified military-related stressors must be undertaken.  

2. The RO/AMC must request the Veteran to identify all records of VA and non-VA health care providers who have treated her acquired psychiatric disorder and her skin disability.  The RO/AMC should take appropriate steps to obtain copies of any outstanding treatment records, to include any treatment records from the Madison and Janesville VAMCs, dated from 2010, and from the Chicago Lakeside Hospital.  The RO/AMC must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

3. Following the completion of the aforementioned development, the RO/AMC must arrange for the Veteran to undergo appropriate VA examination by qualified examiner to determine the nature and severity of the Veteran's service-connected skin disability.  

The following considerations will govern the review:

a. The entire claims folder and a copy of this remand must be made available to the examiner in conjunction with the review and the resulting report must indicate that pertinent evidence was reviewed, to include any pertinent records in the Virtual VA eFolder.  The examiner is asked to confirm whether paper and/or electronic records were made available for review.  

b. The examination report must include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies must be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings must be reported in detail.  After reviewing the claims file and examining the Veteran, the examiner must provide clarifying medical opinions.  Specifically:

c. The examiner must identify the manifestations of the Veteran's dyshidrotic eczema and distinguish them from any other skin disorder found to be present.  

d. The examiner must identify all areas of the body affected by the Veteran's dyshidrotic eczema and report the percentage of the entire body affected, as well as the percentage of the exposed area of the body affected.  

e. The examiner is requested to answer the following questions upon evaluation of the dyshidrotic eczema of the feet:

(1) In percentage terms, how much of the entire body and exposed areas are affected by the dyshidrotic eczema?

(2) Has the dyshidrotic eczema of the feet required any topical or systemic therapy such as antifungal creams, corticosteroids or other immune-suppressive drugs during the prior 12-month period and for how long were/are they necessary? 

(3) Is there is any related scarring from the dyshidrotic eczema, and, if so, what is the size of the affected area or areas? The examiner should describe the nature of the scars, e.g., whether they are linear, superficial, etc., and whether or not the dyshidrotic eczema causes any limited motion.  

f. It is essential that the examiner offer a detailed explanation discussing why and how all conclusions and opinions were reached.  This discussion should include reference to specific evidence in the Veteran's claims file, including the in-service and post-service medical records and the Veteran's lay assertions, as indicated.  The examiner is thus requested to prepare a report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  

4. Additionally, the RO/AMC must return the Veteran's claims file to the September 2009 VA mental disorders examiner for clarifying opinion.  If the September 2009 examiner is not available, the RO/AMC must provide the claims file to another appropriate examiner to render the requested medical opinion.  

The following considerations will govern the review:

a. The entire claims folder and a copy of this remand must be made available to the examiner in conjunction with the review and the resulting report must indicate that pertinent evidence was reviewed, to include any pertinent records in the Virtual VA eFolder.  The examiner is asked to confirm whether paper and/or electronic records were made available for review.  

b. If the examiner determines that another examination is warranted, the RO/AMC must take appropriate steps to schedule the examination.  

c. After reviewing the records, examining the Veteran, considering her lay statements and pre-service and post-service medical history, and identifying all appropriate symptoms and diagnoses, the examiner must provide clarifying medical opinion.  Specifically the examiner must provide medical findings or opinions responsive to each of the following questions:

(i) On the basis of the clinical record, can it be concluded as medically undebatable that the Veteran had an acquired psychiatric disorder that preexisted her entry into active military service?

(ii) If it is found as medically undebatable that an acquired psychiatric disorder did clearly preexist service, can it also be concluded as medically undebatable that it was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disease?

(iii) If an acquired psychiatric disorder is not found to have so preexisted service, did it have its onset during active military service? 

(iv) If the Veteran has military stressors that have been verified, does she have a current diagnosis of PTSD?  

d. In making all determinations, the examiner is asked to carefully consider the Veteran's own assertions.  The examiner is advised that the Veteran is competent to report injuries and symptoms, and that her reports must be considered in formulating the requested opinion.  If her reports are discounted, the examiner should provide a reason for doing so.  

e. It is thus essential that the examiner offer a detailed explanation discussing why and how all conclusions and opinions were reached.  This discussion should include reference to specific evidence in the Veteran's claims file, including the in-service and post-service medical records and the Veteran's lay assertions, as indicated.  The examiner is thus requested to prepare a report setting forth all examination findings, along with a complete explanation for all opinions and conclusions reached.  

f. If the examiner is unable to render the requested opinion he or she must so state; however, a complete rationale for such a finding must be provided.  Examples of types of reasons are the lack of appropriate expertise on the part of the clinician, the Veteran being an unreliable historian, the matter being beyond the current state of learning and knowledge in the relevant field of medicine, or a lack of an adequate factual basis in the record upon which to form an opinion.  

g. The examiner is advised that the courts have imposed a requirement on the Board to evaluate any medical opinions by examination of multiple factors, including but not limited to: whether the examiner conducted a personal interview of the Veteran; whether clinical testing was conducted and the results; whether a comprehensive review of the claims folder and other medical and factual evidence was considered, including other medical opinions; and the conclusions reached and whether they are based on the state of medical knowledge.  The examiner is also advised that by law, the mere statement that the claims folder was reviewed and the examiner has expertise is not sufficient to find that the examination is adequate.  

5. After completing all indicated development to the extent possible, the RO/AMC must consider all of the evidence of record and readjudicate the Veteran's increased rating and service connection claims under all rating criteria and all theories of entitlement presented in this remand.  IN PARTICULAR AS TO THE CLAIM OF SERVICE CONNECTION FOR A PSYCHIATRIC DISORDER, THE RO/AMC MUST APPLY THE LAW REGARDING THE PRESUMPTION OF SOUNDNESS, AND THE PRESUMPTION OF AGGRAVATION CONSISTENT WITH THE LAW REVIEWED ABOVE. If the benefit sought is not granted, the RO/AMC must issue a supplemental statement of the case and allow the Veteran and her representative an opportunity to respond.  

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order.  No action is required of the Veteran until she is otherwise notified by the RO/AMC.  By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


